

Offer letter agreement between Michael Schradle and Adept Technology, Inc. dated
November 5, 2012    Exhibit 10.1

November 5, 2012




Mr. Michael Schradle
15069 Lynn Avenue
Los Gatos, CA 95032


Dear Michael,


On behalf of Adept Technology, Inc., I am pleased to offer you the position of
Senior Vice President of Finance and Chief Financial Officer, reporting to John
Dulchinos, President & Chief Executive Officer. Your bi-weekly rate will be
$8,462, which when annualized is a base salary of $220,000, subject to
applicable taxes.


In this key executive role, you will also become an Executive Officer of the
company, effective on your employment with Adept.


In your position as Senior Vice President of Finance and Chief Financial
Officer, you will be eligible to participate in the Executive Incentive
Compensation Plan. The details of this plan will be provided by me as they are
available and approved by the Board of Directors.


Subject to approval by the Board of Directors you will receive 50,000 options
for shares of Adept common stock at the fair market value price at the time of
the next Board of Directors meeting after your date of hire. The option exercise
price will be set at the fair market price as of the grant date and the shares
will vest over a period of 48 months from the date of grant linearly at 1/48th
of the total number of shares per month so long as you remain an employee of the
company.


In the event of a change of control you will be entitled to receive change of
control compensation as contemplated in the Adept standard executive officer
change of control agreement, a copy of which is attached.


If you are let go by the company for any reason other than cause and upon
signing a separation agreement, the company will pay severance equal to your
salary based on the following:


•
0-3 Months – No severance

•
4-6 Months – 1 month severance

•
7-12 months – 3 months severance

•
13-18 months – 4 months severance

•
18+ months – 6 months severance

Payment will be due in a lump sum upon termination or in regular pay periods
over the prescribed period.  In addition, Adept will cover COBRA expenses during
the same time period.  


As an Executive of the company, your vacation will accrue at a rate of four
weeks per year.


Adept Technology and you agree that your employment with Adept can be terminated
“at will” by either party at any time, with or without notice, and for any
reason, with or without cause. This provision for at- will employment may not be
modified by anyone on behalf of Adept Technology except pursuant to a writing
signed by the Chief Executive Officer.





--------------------------------------------------------------------------------



Offer letter agreement between Michael Schradle and Adept Technology, Inc. dated
November 5, 2012    Exhibit 10.1

This offer letter is the complete statement of the terms and conditions of your
employment with the Adept Technology and supersedes all prior agreements,
understandings or representations between you and Adept. Attached is a summary
of employee benefits. Also included is a copy of the Adept Proprietary Agreement
and Adept’s Code of Business Conduct. This offer is contingent on you signing
that standard agreement and code and returning the originals with your offer
letter. In accordance with current federal law, you will be asked to provide
documentation proving your eligibility to work in the United States. Please
review the enclosed U.S. Department of Justice Form I-9 and bring proper
identification with you on your first day. By the signing this offer you also
represent that you are able to work for Adept Technology without restriction.
Also, your signature to this offer of employment shall be your written consent
that our Human Resources organization may utilize employment verification
processes that may include: credit reports, references, criminal history,
education transcripts and civil lawsuits, and that this offer is contingent on a
satisfactory report.


To indicate your acceptance of this offer, please return one original of this
signed offer letter, the original signed Adept Proprietary Agreement and Code of
Business Conduct no later than 5 p.m. (PDT) on Thursday, November 8, 2012.


Michael, we believe that Adept Technology is well positioned in the robotics
automation marketplace and has tremendous potential. We also believe that we
provide great opportunities for personal career growth, challenging work and
financial rewards. We feel that you can make a significant contribution and we
look forward to welcoming you to the Adept Technology team!
Sincerely,


/s/ John Dulchinos


John Dulchinos
President and Chief Executive Officer


I have read, understand, and accept the offer of employment stated above:
 
 
_/s/ Michael Schradle_
Nov. 8, 2012
Signature
Date of Signature



Nov. 8, 2012            
Proposed Start Date


Attachments:
Change of Control Agreement
Proprietary Information Agreement
Code of Business Conduct





